Citation Nr: 1733113	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  15-38 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder to include depression.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a functional heart murmur.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for insomnia.

5.  Entitlement to service connection for an acquired psychiatric disorder to include depression.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a heart murmur.

8.  Entitlement to service connection for insomnia.

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for a right hip disability.

11.  Entitlement to service connection for a left hip disability.

12.  Entitlement to service connection for a right heel disability.

13.  Entitlement to service connection for a left heel disability.

14.  Entitlement to service connection for erectile dysfunction.

15.  Entitlement to service connection for a cyst on the buttocks.

16.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right lower extremity radiculopathy.

17.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972.
.
These matters are before the Board of Veterans' Appeals (the Board) on appeal of a May 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction in these matters has been transferred to the RO in Atlanta, Georgia.

The Board notes that in the May 2014 rating decision, the RO reopened and then denied the Veteran's claims for service connection for depression and hypertension.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at a Travel Board videoconference hearing which was chaired by the undersigned Veterans Law Judge at the Atlanta RO in April 2017.  A transcript of the hearing has been associated with the file.  At the hearing, the Veteran waived initial RO consideration of the new evidence and other evidence submitted since the statement of the case. 38 C.F.R. § 20.1304 (c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder to include depression, entitlement to service connection for hypertension, entitlement to service connection for a heart murmur, entitlement to service connection for erectile dysfunction and entitlement to service connection for insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Upon the September 2012 withdrawal of appeals of denials of service connection for depression, hypertension, insomnia and a heart murmur disability, the denials of those claims issued in May 2009 became final.

2.  Evidence received since the May 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder to include depression disability.

3.  Evidence received since the May 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a hypertension disability.

4.  Evidence received since the May 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a heart murmur disability.

5.  Evidence received since the May 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an insomnia disability.

6.  The Veteran's right hip disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.

7.  The Veteran's left hip disability did not manifest within one year of separation from active service, is not otherwise etiologically related to his service, and was not caused or aggravated by a service-connected disability.

8.  The Veteran does not have a current right heel disability.

9.  The Veteran does not have a current left heel disability.

10.  The Veteran does not have a current cysts on the buttocks disability.

11.  The Veteran has exhibited symptoms consistent with moderate incomplete paralysis of the sciatic nerve in the right lower extremity.  

12.  The Veteran has exhibited symptoms consistent with moderate incomplete paralysis of the sciatic nerve in the left lower extremity.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 2009 denial, and the claim of entitlement to service connection for an acquired psychiatric disorder to include depression disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received since the May 2009 denial, and the claim of entitlement to service connection for a hypertension disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received since the May 2009 denial, and the claim of entitlement to service connection for a heart murmur disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence has been received since the May 2009 denial, and the claim of entitlement to service connection for an insomnia disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  A cervical spine disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  A right hip disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  A left hip disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  Entitlement to service connection for a right heel disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

9.  Entitlement to service connection for a left heel disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

10.  A cysts on the buttocks disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

11.  The criteria for an initial rating of 20 percent for the Veteran's service-connected radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

12.  The criteria for an initial rating of 20 percent for the Veteran's service-connected radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in January 2009, June 2012 and March 2014 letters.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, the Veteran was provided with VA examinations in May 2014.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as his Board hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Claims to Reopen

The Veteran filed a claim for service connection for a heart disability in August 1974.  A subsequent December 1974 rating decision denied service connection for a heart disability on the basis that a heart murmur was a constitutional or developmental abnormality.  

The Veteran filed a claim to reopen his claim for service connection for a heart disability and filed claims for service connection for depression, hypertension and insomnia in December 2008.  A subsequent May 2009 rating decision confirmed and continued the denial of service connection for a heart murmur disability on the basis that the evidence continued to show that the condition was not incurred or aggravated by military service.  The May 2009 rating decision also denied service connection for hypertension and depression on the basis that there was no evidence that these conditions were incurred or aggravated by military service.  Finally, the May 2009 rating decision also denied service connection for insomnia on the basis that there was no current disability.

The Veteran perfected his claims for whether new and material evidence has been received to reopen a claim for entitlement to service connection for a functional heart murmur disability, entitlement to service connection for depression, entitlement to service connection for hypertension and entitlement to service connection for insomnia.

However, after the Veteran perfected these claims, in September 2012, he withdrew his appeal.  Therefore, the May 2009 rating decision which denied those claims became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claims for service connection in July 2013. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the May 2009 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A.  Depression

Evidence received since the May 2009 rating decision includes a June 2017 correspondence from a private physician in which he indicated that the Veteran has a diagnosis of major depressive disorder that is more likely than not related to the pain caused by his service-connected lumbar spine disability.

The prior denial of service connection for an acquired psychiatric disability to include depression was based on a lack of evidence that the Veteran's depression was incurred or aggravated by military service.  The June 2017 correspondence from a private physician provided evidence of a relationship between the Veteran's depression and his military service as the pyshician opined that it was more likely than not that the Veteran's depression was related to the pain caused by his service-connected lumbar spine disability

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disability to include depression have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

B.  Hypertension

Evidence received since the May 2009 rating decision includes the Veteran's April 2017 Board testimony where he testified that he had a preexisting hypertension disability which was aggravated by his service or possibly related to his claimed heart murmur disability which had preexisted his service.

The Board finds that the above-described evidence provides a basis for reopening the claim for a hypertension disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the May 2009 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between current hypertension disability and service, and raises a reasonable possibility of substantiating the claim.  

Here, the unestablished facts necessary to substantiate the claim in the May 2009 rating decision would be evidence linking a current hypertension disability to service. 

The prior denial of service connection in the May 2009 rating decision was based on a finding that there was no evidence that showed that the Veteran's hypertension disability was incurred in or aggravated by his service.  The subsequent testimony suggests that the Veteran had a preexisting hypertension disability which was aggravated by his service or possibly related to his claimed heart murmur disability.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a hypertension disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

C.  Heart Murmur

As noted above, a December 1974 rating decision denied service connection for a heart disability on the basis that a heart murmur was a constitutional or developmental abnormality.  The rating decision noted that the functional heart murmur was not a disability under the law.  In essence, at the time of the December 1974 denial, there was no evidence of a current heart disability or a nexus between any such disability and the Veteran's military service.

The May 2009 rating decision confirmed and continued the denial of service connection for a heart murmur disability on the basis that there was no objective evidence to link any claimed heart murmur disability to service.  The RO noted that the clear and convincing contemporaneous medical rebutted a finding of in-service aggravation of a preexisting condition.

Evidence received since the May 2009 rating decision includes a June 2015 private treatment report that noted that the Veteran had a history of a heart murmur.  Additionally, the new evidence also includes the Veteran's April 2017 Board testimony where he testified that he had a preexisting heart murmur disability which was aggravated by his service.

The prior denial of service connection for a heart murmur disability was based on a lack of evidence of a current heart disability or a nexus between any such disability and the Veteran's military service.  The June 2015 private treatment record provided evidence of a current heart disability as it was noted that the Veteran had a history of a heart murmur.

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a heart murmur disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

D.  Insomnia

Evidence received since the May 2009 rating decision includes a December 2008 correspondence from a private physician in which he indicated that the Veteran has a sleep cycle disturbance as a result of his low back pain.

The prior denial of service connection for insomnia was based on a lack of evidence of a current insomnia disability.  The December 2008 correspondence from a private physician provided evidence of a current sleep disorder disability as a diagnosis of sleep cycle disturbance was provided.

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for insomnia have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A.  Cervical Spine 

The Veteran contends that his current cervical spine disability is related to his service-connected lumbar spine disability.

The Veteran's service treatment records are negative for treatments or complaints of a cervical spine disability.

The Veteran underwent a VA examination in May 2014.  The diagnosis was degenerative disc disease of the cervical spine.  The Veteran reported that his neck pain began in December 2008. The examiner opined that the Veteran's cervical spine disability was less likely than not proximately due to or aggravated by the Veteran's service-connected lumbar spine disability.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a cervical spine disability is not warranted.

As there is a current diagnosis of degenerative disc disease of the cervical spine, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this instance however, service connection for degenerative joint disease of the cervical spine on a presumptive basis is not warranted as the record does not show evidence of degenerative joint disease of the cervical spine within one year of the Veteran's separation from active duty.  

To the extent that the Veteran is asserting that he experienced cervical spine pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that on VA examination in May 2014, the VA examiner specifically noted that the Veteran reported that his cervical spine symptoms began in December 2008 when his service-connected lumbar spine caused his neck pain.

As the Veteran was not diagnosed with a cervical spine disability until many years after service and there was a significant period between his service and his post-service complaints where the medical record was silent for complaints of a cervical spine disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Regarding service connection on a direct basis, while the Veteran has a current cervical spine disability, the Veteran's service treatment records are negative for treatments or complaints related to a cervical spine disability.  Furthermore, as noted above, the Veteran reported that he first had neck pain in 2008.

In short, there is simply no credible or evidence or opinion even suggesting a relationship between any cervical spine disability and service and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran contends that his cervical spine disability is the result of his service-connected lumbar spine disability.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current cervical spine disability is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinion addressing the etiology of the cervical spine disability on a secondary basis weighs against the claim as the May 2014 VA examiner opined that the Veteran's cervical spine disability was less likely than not proximately due to or aggravated by the Veteran's service-connected lumbar spine disability.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a cervical spine disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

B.  Bilateral Hips 

The Veteran contends that his current bilateral hip disability is related to his service-connected lumbar spine disability.

The Veteran's service treatment records are negative for treatments or complaints of a bilateral hip disability.

The Veteran underwent a VA examination in May 2014.  The diagnosis was a bilateral hip strain.  The Veteran reported that his bilateral hip pain began in December 2008 as secondary to his service-connected lumbar spine disability.  The examiner opined that the Veteran's bilateral hip disability was less likely than not proximately due to or aggravated by the Veteran's service-connected lumbar spine disability.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral hip disability is not warranted.

As there are current diagnoses of a bilateral hip strain, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding service connection on a direct basis, while the Veteran has a current bilateral hip disability, the Veteran's service treatment records are negative for treatments or complaints related to his bilateral hips.  Furthermore, as noted above, the Veteran reported that he first had bilateral hip pain in 2008.

In short, there is simply no credible or evidence or opinion even suggesting a relationship between any bilateral hip disability and service and neither the Veteran nor his representative has identified, presented, or alluded to the existence of any such medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that the Veteran contends that his bilateral hip disability is the result of his service-connected lumbar spine disability.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current bilateral hip disability is etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinion addressing the etiology of the bilateral hip disability on a secondary basis weigh against the claim as the May 2014 VA examiner opined that the Veteran's bilateral hip disability was less likely than not proximately due to or aggravated by the Veteran's service-connected lumbar spine disability.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a bilateral hip disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

C.  Bilateral Heel and Cysts on the Buttocks

The Veteran's service treatment records are negative for treatments or complaints of a foot disability or cysts on the buttocks disability.  

Moreover, the Veteran's post-service treatment records are also negative for complaints or treatments of foot disability or cyst on the buttocks disability.  

The Veteran underwent a VA examination in May 2014.  The examiner indicated that for the Veteran's claimed bilateral heel condition, there was no diagnosis because there was no pathology to render a diagnosis.  Similarly, the examiner also indicated that for the Veteran's claimed cyst condition, there was no diagnosis because there was no pathology to render a diagnosis.  

Notably, the May 2014 VA examination demonstrated diagnosis of bilateral foot and bilateral heel pain.  However, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

Under the circumstances of this case, the Board concludes that service connection is not warranted for a bilateral heel disability or cyst on the buttocks disability as the Veteran has not been shown to have a current bilateral heel disability or cysts on the buttocks disability.

Accordingly, neither the lay nor medical evidence of record supports a current diagnosis of the claimed bilateral heel disability or cysts on the buttocks disability as there is no evidence in the record of a current bilateral heel disability or cysts on the buttocks disability.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claims for service connection for a bilateral heel disability and a cysts on the buttocks disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

D.  All Disabilities

The Board notes the Veteran's contentions regarding the etiology of his claimed left cervical spine, bilateral hip, bilateral heel and cysts on the buttocks disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that cervical spine, bilateral hip, bilateral heel and cysts on the buttocks disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the cervical spine, bilateral hip, bilateral heel and cysts on the buttocks disabilities etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiner provided detailed rationales in support of his opinions and cited to the relevant evidence.  For this reason, the VA examiner's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


III.  Higher Initial Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his lower extremity radiculopathy.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

As noted above, in a May 2014 rating decision, the RO, in part, granted service connection for radiculopathy of the left and right lower extremities and assigned initial 10 percent disability ratings, effective July 9, 2013 under Diagnostic Code 8520.

Under this code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.


Factual Background and Analysis

The Veteran underwent a VA examination in March 2012.  Reflexes were normal and the examiner noted no radiculopathy on examination.

The Veteran underwent a VA examination in May 2014.  The examiner noted that the Veteran had bilateral lower extremity radiculopathy with an onset of symptoms in December 2008.  The Veteran reported weakness, chronic pain and a burning sensation down his hips, legs and ankles.  He reported daily flare-ups where he was unable to walk and could not go more than 50 feet without stopping.  He also reported having daily sensations where he lost all sensation in both legs at the same time which was secondary to his low back disability.  He had moderate constant and intermittent pain in his right and left lower extremities.  He had moderate parathesis and/or dysesthesias in his right and left lower extremities.  He also had mild numbness in his right and left lower extremities.  Muscle strength was normal and there was no muscle atrophy.  Reflexes were normal.  The sensory examination revealed decreased sensation in the right lower leg/ankle and right foot/toes.  The Veteran had an abnormal gait that was due to his lower back pain.  The examiner indicated that the Veteran had mild incomplete paralysis of the left and right sciatic nerve.  The Veteran occasionally used a cane due to his low back pain.  The Veteran's radiculopathy of the bilateral lower extremities impacted his ability to work as he had limited standing, ambulation and sitting.  He had limited bending and twisting and was prohibited from heavy lifting, carry, pushing and pulling.

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that initial 20 percent disability ratings, but no higher, for radiculopathy of the bilateral lower extremities are warranted.

As noted above, a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  The Veteran reported that he experienced weakness, chronic pain and a burning sensation down his hips, legs and ankles while also having daily flare-ups where he was unable to walk and daily sensations where he lost all sensation in both legs.  The May 2014 VA examination also noted diminished reflexes as the Veteran's sensory examination revealed decreased sensation in the right lower leg/ankle and right foot/toes.  The examination also noted that the Veteran had moderate constant and intermittent pain and moderate parathesis and/or dysesthesias in his right and left lower extremities.

As noted above, under Diagnostic Code 8520, a 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.   As a result and when affording the Veteran the benefit of the doubt, the Board finds that initial 20 percent disability evaluations are warranted for the Veteran's service-connected radiculopathy of the bilateral lower extremities.

However, evaluations in excess of 20 percent for the radiculopathy of the bilateral lower extremities have not been demonstrated by the evidence of record at any point.  While the Veteran had numbness, pain and diminished sensation, there was no evidence of diminished reflexes, foot drop, paralysis, constant weakness, or muscle atrophy.  Additionally, the May 2014 VA examiner also specifically indicated that the Veteran only had mild incomplete paralysis of the sciatic nerve bilaterally.  

As a result, the Board finds that initial 20 percent ratings, but no higher, are warranted as the Veteran has exhibited symptoms consistent with moderate incomplete paralysis in the left and right lower extremities.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include depression disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a hypertension disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for a heart murmur disability is reopened.

New and material evidence has been received to reopen the claim of entitlement to service connection for an insomnia disability is reopened.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right heel disability is denied.

Entitlement to service connection for a left heel disability is denied.

Entitlement to service connection for a cyst on the buttocks is denied.

Entitlement to an initial evaluation of 20 percent for service-connected right lower extremity radiculopathy is granted.

Entitlement to an initial evaluation of 20 percent for service-connected left lower extremity radiculopathy is granted.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal.

Regarding the Veteran's reopened claim for service connection for an acquired psychiatric disorder to include depression, in a December 2008 correspondence, a private physician noted that the Veteran's chronic back pain was a contributing factor to his depression.

The Veteran underwent a VA examination in May 2014.  The examiner indicated that there was no pathology to render a diagnosis of depression as the Veteran's current concerns about his health did not meet the diagnostic criteria for any clinical diagnosis.

However, in a June 2017 correspondence, a private physician indicated that the Veteran had a diagnosis of major depressive disorder that was more likely than not related to the pain caused by his service-connected lumbar spine disability.

The Board notes that an examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Accordingly, as there is now evidence that the Veteran has a current acquired psychiatric disability that is related to his service-connected lumbar spine disability, the Board finds that the Veteran should be scheduled for a new VA examination and opinion to determine whether the Veteran has a current acquired psychiatric disorder disability that is related to his active duty service to include as being caused or aggravated by his service-connected lumbar spine disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Regarding the Veteran's reopened claim for service connection for hypertension, the Board notes that the Veteran underwent a VA examination in May 2014.  The examiner opined that it was less likely than not that the Veteran's current hypertension was caused or aggravated by the Veteran's service-connected lumbar spine disability.  The examiner also opined that the Veteran's claimed hypertension clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The only rationale the examiner provided was that there was no medical record evidence present to support the above claim nor was there any direct pathophysiology between the 2 conditions (hypertension and a lumbar spine disability).

However, while the VA examiner found that the Veteran's claimed hypertension clearly and unmistakably existed prior to service, the Board notes that the Veteran's May 1969 entrance examination demonstrated a blood pressure reading of 130/80.

Notably, for hypertension, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The May 2014 VA examiner did not provide a rationale for his conclusion that the Veteran's hypertension clearly and unmistakably existed prior to service.  As noted above, the May 1969 enlistment examination blood pressure readings are elevated, but do not provide a diagnosis of hypertension for VA purposes.

The Board notes that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  As noted above, the May 2014 VA examiner's negative nexus opinion is based, in part, on the Veteran having a preexisting hypertension disability.  However, the May 1969 enlistment examination revealed blood pressure readings that do not provide a diagnosis of hypertension for VA purposes.

Additionally, the Board notes that while the examiner opined that the Veteran's hypertension was not caused or aggravated by the service-connected lumbar spine disability, he did not provide an etiology opinion regarding service connection for hypertension on a direct basis.  Notably, a November 1972 service treatment report revealed that the Veteran had a blood pressure reading of 140/90 which does provide a diagnosis of hypertension for VA purposes.  As a result, the Board finds that an opinion is also needed to determine whether the Veteran is entitled to service connection for hypertension on a direct basis.

Thus, the Board finds that the evidence currently of record is insufficient to resolve the claim for entitlement to service connection for hypertension and that further opinion in connection with this claim is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Regarding the Veteran's reopened claimed heart murmur disability, a November 1972 service treatment report noted that the Veteran had reported that he was first diagnosed with a heart murmur at the age of 19 during a routine physical examination for his high school varsity football team.  The November 1972 service treatment report diagnosed the Veteran with a functional heart murmur.  

Significantly, while the May 2014 VA examination did not address the presence of a heart murmur, a June 2015 private treatment report that noted that the Veteran had a history of a heart murmur.

Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The record demonstrates that the Veteran's heart murmur disability might have preexisted his service.  As a result, the Board finds that further development is warranted so an examiner can provide an opinion as to whether any heart murmur disability that preexisted his service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Regarding the Veteran's erectile dysfunction disability, the Board notes that on VA examination in May 2014, a VA examiner opined that it was less likely than not that the Veteran's current erectile dysfunction was caused or aggravated by the Veteran's service-connected lumbar spine disability.  The examiner noted that it was more likely than not that the Veteran's erectile dysfunction was due to a combination of age, deconditioning and the side effects of medication.  However, the Board notes that multiple treatment records, including a December 2008 private treatment report, note that the Veteran has been taking medications for his service-connected lumbar spine disability.

Therefore, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for erectile dysfunction, to include as secondary to medication for treatment of a service-connected disability, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).

Regarding the insomnia claim, the Board notes that the Veteran testified that his current insomnia disability is a result of medications he takes for his erectile dysfunction disability.  Additionally, there are indications in the record that the Veteran's insomnia is a symptom related to the Veteran's claimed acquired psychiatric disorder.

As a result, the Board finds that the Veteran's claim for service connection for an insomnia disability is inextricably intertwined with his claims for an erectile dysfunction disability and an acquired psychiatric disorder to include depression disability being remanded herein.  The Board will accordingly again defer decision on the matter.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the nature, extent of severity, and etiology of any psychiatric disorder(s) which may have been present at any time during the pendency of this appeal.  The examiner should provide a diagnosis for any psychiatric disorder that existed during the pendency of this claim.  

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder is related to any incident of the Veteran's active duty service.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such psychiatric disorder is caused or aggravated by his service-connected lumbar spine disability.

If the examiner finds that the Veteran has an acquired psychiatric disability to include depression disability that has been permanently aggravated/worsened by his service-connected lumbar spine disability, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

In making this determination, the examiner should specifically address  the December 2008 private physician's opinion that the Veteran's chronic back pain was a contributing factor to his depression and the June 2017 private physician's opinion that it was more likely than not that the Veteran's acquired psychiatric disability to include depression is the result of his service-connected lumbar spine disability.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Schedule the Veteran for VA examinations to determine the etiology of the claimed hypertension and functional heart murmur disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  

After the record review and examination of the Veteran, the VA examiner should determine:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran currently has a hypertension disability that is etiologically related to his active service?

In formulating this opinion, the examiner should specifically address the significance, if any, of the November 1972 service treatment report which indicated that the Veteran had a blood pressure reading of 140/90 which does provide a diagnosis of hypertension for VA purposes

(ii) Is it clear and unmistakable (undebatable) that a hypertension disability preexisted the Veteran's enlistment into service?  

(iii) If so, is it clear and unmistakable (undebatable) that any preexisting hypertension disability was not permanently aggravated beyond its natural progress during the Veteran's active service.

(iv) Does the Veteran have a current heart murmur disability?

(v) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran currently has a heart murmur disability that is etiologically related to his active service?

(vi) Is it clear and unmistakable (undebatable) that a heart murmur disability preexisted the Veteran's enlistment into service?  

(vii) If so, is it clear and unmistakable (undebatable) that any preexisting heart murmur disability was not permanently aggravated beyond its natural progress during the Veteran's active service?

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  Thereafter, schedule the Veteran for appropriate VA examination addressing the contended causal relationship between his erectile dysfunction disability and medication for treatment of a service-connected lumbar spine disability.  The claims file must be provided to the examiner(s) for review.  

Based on the results of the Veteran's examination and a review of the claims file, the examiner should be asked to opine whether it is at least as likely as not that his current erectile dysfunction disability was caused or aggravated (made permanently worse) by the medication for treatment of a service-connected lumbar spine disability.  

The rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


